United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1942
                                    ___________

Jonathan T. Garrett,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
P.W. Keohane, Warden, MCFP,              *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: November 7, 1997

                                Filed: November 18, 1997
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Federal prisoner Jonathan T. Garrett appeals from the district court&s1 dismissal
without prejudice of his action against Warden P.W. Keohane. Upon review of the
record and the parties& submissions on appeal, we affirm the judgment of the district
court. See 8th Cir. R. 47B.




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-